People v Baisley (2015 NY Slip Op 00467)





People v Baisley


2015 NY Slip Op 00467


Decided on January 20, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 20, 2015

Tom, J.P., Saxe, Feinman, Clark, Kapnick, JJ.


13972 30215/11

[*1] The People of the State of New York, Respondent,
vDaniel Baisley, Defendant-Appellant.


Steven Banks, The Legal Aid Society, New York (Nancy E. Little of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Patrick J. Hynes of counsel), for respondent.

Order, Supreme Court, New York County (Daniel McCullough, J.), entered on or about May 23, 2012, which adjudicated defendant a level three sex offender pursuant to the Sex Offender Registration Act (Correction Law art 6-C), unanimously affirmed, without costs.
The court properly exercised its discretion when it declined to grant a downward departure (see People v Gillotti, 23 NY3d 841 [2014]). The underlying offense was committed against two 13-year-old girls, and defendant has not established that his alleged good behavior in the years following his release from prison warrants a downward departure. In any event, while defendant was not convicted of any sex offenses after his release, he was convicted of a weapon offense. We have considered and rejected defendant's argument that there was an overassessment of points under certain risk factors.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JANUARY 20, 2015
CLERK